DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 5/7/2022. As directed by the amendment: claims 1, 3, 17, and 28 have been amended; claims 21-22 have been cancelled; and no claims have been added. Thus, claims 1-4, 8-9 17, 20, 26-31 are presently pending in this application.
Claim Objections
Claims 3-4 and 8 are objected to because of the following informalities:  
Claim 3, lines 7-9 recites “performing the second imaging of the drug luting coating and the treatment area using the imaging device to thereby assess the apposition of the drug eluting coat and the treatment area”, however it appears this limitation is not further limiting as to what is already claimed in claim 1, lines 19-20.
Claim 4 recites “if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, the method further comprises: positioning the balloon adjacent the treatment area; and inflating the balloon adjacent the treatment area using a second pressure higher than the first pressure”, however it appears this limitation is not further limiting as to what is already claimed in claim 1, lines 18-25.
Claim 8 recites “if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, the method further comprises inflating the balloon using a second pressure higher than the first pressure”, however it appears this limitation is not further limiting as to what is already claimed in claim 1, lines 18-25.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Per MPEP 2164.01.(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
-In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 28 is directed to a method for using a catheter for treating a treatment area in a vessel of a patient (factor B). The claims are broad enough to include any type of catheter with a balloon, a drug eluting coating, and an imaging device (factor A). The state of the prior art such that using an imaging device and a balloon are movable longitudinally relative to one another, however it is not well known to deflate the balloon, move the balloon away from the identified treatment area, and move the catheter to move the imaging device adjacent the drug eluting coating (factor C, D, E). There is little direction provided by the specification and drawings as to how this is accomplished (factor F). Further, the specification does not disclose examples of why you would want to deflate the balloon, move the balloon away from the identified treatment area, and move the catheter to move the imaging device adjacent the drug eluting coating when the imaging device and the balloon are movable longitudinally relative to one another (factor G). Thus, the disclosure is lacking enablement because it would require undue experimentation with regard to why you would deflate the balloon, move the balloon away from the identified treatment area, and move the catheter to move the imaging device adjacent the drug eluting coating when the imaging device and the balloon are movable longitudinally relative to one another (factor H).
Dependent claims are rejected by virtue of their dependency on the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 17, 20, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle (US Patent 5,183,048 A) in view of Brown et al. (US Publication 2012/0221026 A1) further in view of Meissner et al. (US Publication 2007/0060995 A1).
Regarding claim 1, Eberle discloses a method for using a catheter (10) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 5, lines 47-53), the catheter comprising: 
a balloon (18); 
an imaging device (44); 
performing a first imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (Col 5, lines 55-58); 
positioning the balloon adjacent the treatment area identified by the first imaging wherein the imaging device is in a stationary position adjacent the treatment area (Col 5, lines 59-62);
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the outer surface of the balloon to at least a portion of the treatment area (Col 5, lines 62-63);
moving the catheter to move the imaging device adjacent the identified treatment area (Col 5, lines 64-68); 
while moving the imaging device and after inflating the balloon, performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68).  
Eberle is silent regarding
 	a drug eluting coating coated directly to an outer surface of the balloon; and 
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area;
moving the catheter to move the imaging device adjacent the drug eluting coating; 
while moving the imaging device and after inflating the balloon, performing a second imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area by identifying voids between the drug eluting coat and the treatment area within a lumen of the vessel; and 
if one or more voids are identified between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure.
Brown teaches a method for using a catheter (96) for treating a treatment area in a vessel of a patient, the method comprising: 
the catheter comprising: 
a balloon (108); 
a drug eluting coating coated directly to an outer surface of the balloon (Paragraph 91); and 
an imaging device (14); 
inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area (42, Paragraph 91).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon of Eberle to incorporate the teachings of Brown to incorporate a drug eluting coating coated directly to an outer surface of the balloon in order to treat the lesion (Paragraph 90). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle to incorporate the teachings of Brown to incorporate inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area in order to treat the lesion (Paragraph 90). The modification of Eberle in view of Brown would teach moving the catheter to move the imaging device adjacent the drug eluting coating because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraph 91) and Eberle teaches moving the catheter to move the imaging device adjacent the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied. The modification of Eberle in view of Brown would teach performing a second imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraph 91) and Eberle teaches performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied.
Eberle in view of Brown are silent regarding
while moving the imaging device and after inflating the balloon, performing a second imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area by identifying voids between the drug eluting coat and the treatment area within a lumen of the vessel; and 
if one or more voids are identified between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure.
Meissner teaches a method for using a catheter (“balloon catheter”, Paragraph 27) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (10), the catheter comprising:
a balloon (Paragraph 27); -4-and
an imaging device (Paragraph 27);
performing a first imaging of a lumen of the vessel with the imaging device to thereby identify the treatment area within the lumen of the vessel (10); 
position the balloon adjacent the treatment area identified by the first imaging (10); 
after positioning the balloon adjacent the treatment area, inflating the balloon using a first pressure (12/16); 
performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (18); and 
while moving the imaging device and after inflating the balloon, performing the second imaging of the lumen of the vessel to thereby assess an apposition of the lumen of the vessel by identifying voids between the treatment area within a lumen of the vessel (18/22), and
if one or more voids are identified between the treatment area (22), re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure (Paragraph 33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Meissner to incorporate while moving the imaging device and after inflating the balloon, performing the second imaging of the lumen of the vessel to thereby assess an apposition of the lumen of the vessel by identifying voids between the treatment area within a lumen of the vessel, if one or more voids are identified between the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure in order to allow for optimal results (Paragraph 33). The modification of Eberle in view of Brown further in view of Meissner would teach while moving the imaging device and after inflating the balloon, performing a second imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area by identifying voids between the drug eluting coat and the treatment area within a lumen of the vessel; and if one or more voids are identified between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified area (42, Paragraph 91) and Eberle teaches while moving the imaging device and after inflating the balloon, performing a second imaging and Meissner teaches while moving the imaging device and after inflating the balloon, performing a second imaging and in the case of a suboptimal result, which in the combination of Eberle in view of Brown further in view of Meissner would be application of the drug eluting coating of Brown on the external surface of the balloon of Eberle/Brown/Meissner to the treatment area, you return to step 12 and inflate the balloon again with a pressure sufficient for therapeutic compliance (Fig. 1).
Regarding claim 2, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 1, but Eberle is silent regarding further comprising: 
deflating the balloon; and 
withdrawing the catheter such that the balloon and the imaging device are positioned away from the treatment area, wherein the drug eluting coating remains in contact with the treatment area.  
Brown teaches 
deflating the balloon (50, Paragraph 77); and 
withdrawing the catheter such that the balloon and the imaging device are positioned away from the treatment area, wherein the drug eluting coating remains in contact with the treatment area (50, Paragraph 77).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown further in view of Meissner to incorporate the teachings of Brown to incorporate deflating the balloon in order to withdraw the balloon from the patient’s vascular (Paragraph 77).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown further in view of Meissner to incorporate the teachings of Brown to incorporate withdrawing the catheter such that the balloon and the imaging device are positioned away from the treatment area, wherein the drug eluting coating remains in contact with the treatment area in order to withdraw the balloon from the patient’s vascular (Paragraph 77).  
Regarding claim 3, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 1, further comprising: 
withdrawing the balloon prior to performing the second imaging such that the balloon is positioned away from the treatment area (Col 5, lines 64-68, Eberle), wherein the drug eluting coating remains in contact with the treatment area (Paragraph 91, Brown); and 
performing the second imaging of the drug eluting coating (Paragraph 91, Brown) and the treatment area using the imaging device to thereby assess the apposition of the drug eluting coating (Paragraph 91, Brown) and the treatment area (Col 5, lines 66-68).  
Eberle is silent regarding 
deflating the balloon (50, Paragraph 77).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Brown to incorporate deflating the balloon in order to withdraw the balloon from the patient’s vascular (Paragraph 77).  
Regarding claim 4, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 3, wherein, if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete, the method further comprises: 
positioning the balloon adjacent the treatment area (Eberle teaches the imaging device 44 because located at the distal end of the device and performing a second imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68), therefore a second pressure higher than the first pressure at the identified treatment area, as taught by Meissner, would only be able to occur if the balloon 18 of Eberle, which is proximal of the imaging device 44, is positioned adjacent the treatment area); and 
inflating the balloon adjacent the treatment area using a second pressure higher than the first pressure (Paragraph 33, Meissner), thereby resulting in a complete apposition of the drug eluting coating and the treatment area (Fig. 1, Paragraph 33, Meissner, Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area and Meissner teaches inflating the balloon using a second pressure higher than the first pressure thereby resulting in a complete apposition of the treatment area, which is where the drug eluting coating of Brown is applied).  
Regarding claim 8, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 1, wherein, if the apposition of the drug eluting coating and the treatment area is assessed to be incomplete (22, Meissner), the method further comprises inflating the balloon using a second pressure higher than the first pressure (Paragraph 33, Meissner), thereby resulting in a complete apposition of the drug eluting coating and the treatment area (Paragraph 33, Fig. 1, Meissner, Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area and Meissner teaches inflating the balloon using a second pressure higher than the first pressure thereby resulting in a complete apposition of the treatment area, which is where the drug eluting coating of Brown is applied).  
Regarding claim 9, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 1, wherein the treatment area is a lesion, stenosis (16, Eberle) or nerve plexus.  
Regarding claim 17, Eberle discloses a method for using a catheter (10) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (Col 5, lines 47-53), the catheter comprising an imaging device (44) and a balloon (18); -4- 
initially imaging the vessel with the imaging device to thereby identify the treatment area within the vessel (Col 5, lines 55-58); 
positioning the balloon to be adjacent to the identified treatment area within the vessel (Col 5, lines 59-62); 
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the external surface of the balloon to the identified treatment area (Col 5, lines 62-63); 
moving the balloon away from the identified treatment area (Col 5, lines 64-68); 
moving the catheter to move the imaging device adjacent the identified treatment area (Col 5, lines 64-68); 
performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68); and  
Eberle is silent regarding
the balloon having a drug eluting coating coated directly on an outer surface of the balloon; -4- 
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area; 
deflating the balloon and moving the balloon away from the identified treatment area; 
moving the catheter to move the imaging device adjacent the drug eluting coating; 
performing a subsequent imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area by identifying voids between the drug eluting coating the treatment area within a lumen of the vessel; and 
if one or more voids are identified between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure. 
Brown teaches a method for using a catheter (96) for treating a treatment area in a vessel of a patient, the method comprising: 
the catheter comprising an imaging device (14) and a balloon (108) having a drug eluting coating coated directly on an outer surface of the balloon (Paragraph 91); -4- 
inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraph 91); 
deflating the balloon and moving the balloon away from the identified treatment area (50, Paragraph 77).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the balloon of Eberle to incorporate the teachings of Brown to incorporate having a drug eluting coating coated directly on an outer surface of the balloon in order to treat the lesion (Paragraph 90). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle to incorporate the teachings of Brown to incorporate inflating the balloon adjacent the identified treatment area using a first pressure to thereby apply the drug eluting coating directly from the external surface of the balloon to the identified treatment area in order to treat the lesion (Paragraph 90). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle of to incorporate the teachings of Brown to incorporate deflating the balloon and moving the balloon away from the identified treatment area in order to withdraw the balloon from the patient’s vascular (Paragraph 77). The modification of Eberle in view of Brown would teach moving the catheter to move the imaging device adjacent the drug eluting coating because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraph 91) and Eberle teaches moving the catheter to move the imaging device adjacent the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied. The modification of Eberle in view of Brown would teach performing a subsequent imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified treatment area (42, Paragraph 91) and Eberle teaches performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area (Col 5, lines 64-68), which is where the drug eluting coating of Brown is applied.
Eberle in view of Brown are silent regarding
performing a subsequent imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area by identifying voids between the drug eluting coating the treatment area within a lumen of the vessel; and 
if one or more voids are identified between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure. 
Meissner teaches a method for using a catheter (“balloon catheter”, Paragraph 27) for treating a treatment area in a vessel of a patient, the method comprising: 
inserting the catheter into the vessel (10), the catheter comprising an imaging device (Paragraph 27) and a balloon (Paragraph 27); -4- 
initially imaging the vessel with the imaging device to thereby identify the treatment area within the vessel (10); 
positioning the balloon to be adjacent to the identified treatment area within the vessel (10); 
inflating the balloon adjacent the identified treatment area (12/16); 
performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area by identifying voids between the treatment area within a lumen of the vessel (18/22); and 
if one or more voids are identified between the treatment area (22), re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure (Paragraph 33).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Eberle in view of Brown to incorporate the teachings of Meissner to incorporate performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area by identifying voids between the treatment area within a lumen of the vessel; and if one or more voids are identified between the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure in order to allow for optimal results (Paragraph 33). The modification of Eberle in view of Brown further in view of Meissner would teach performing a subsequent imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area by identifying voids between the drug eluting coating the treatment area within a lumen of the vessel; and if one or more voids are identified between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using a second pressure that is greater than the first pressure because Brown teaches applying the drug eluting coating directly from the external surface of the balloon to the identified area (42, Paragraph 91) and Eberle teaches performing a subsequent imaging of the treatment area to thereby assess an apposition of the treatment area and Meissner teaches while moving the imaging device and after inflating the balloon, performing a subsequent imaging and in the case of a suboptimal result, which in the combination of Eberle in view of Brown further in view of Meissner would be application of the drug eluting coating of Brown on the external surface of the balloon of Eberle/Brown/Meissner to the treatment area, you return to step 12 and inflate the balloon again with a pressure sufficient for therapeutic compliance (Fig. 1).
Regarding claim 20, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 17, wherein the treatment area is a lesion, stenosis (16, Eberle) or nerve plexus.  
Regarding claim 26, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 17 wherein the drug eluting coating substantially covers the outer surface of the balloon (Paragraph 91, Brown).  
Regarding claim 27, Eberle in view of Brown further in view of Meissner disclose the method as defined in claim 1 wherein the drug eluting coating substantially covers the outer surface of the balloon (Paragraph 91, Brown).  
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on page 8, that Meissner does not teach “after inflating the balloon, performing the subsequent imaging of the vessel with the imaging device to thereby identify voids between the drug eluting coating and the treatment area within the vessel; and it subsequent imaging identifies one or more voids between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using the second pressure that is greater than the first pressure”, the Examiner respectfully disagrees. Paragraph 31 of Meissner recites “Starting a pullback with the noninvasive imaging device (e.g. the OCT) in the dilated area/stented area to image the area, as indicated at step 18, and assess the result of the therapeutic interventional procedure, e.g. to control stent unfolding or apposition to the vessel wall” and Paragraph 33 of Meissner recites “In  In case of a suboptimal result, return to step 12 and inflating the balloon again with a pressure sufficient for therapeutic compliance”. The modification of Eberle in view of Brown further in view of Meissner would clearly teach the limitation “after inflating the balloon, performing the subsequent imaging of the vessel with the imaging device to thereby identify voids between the drug eluting coating and the treatment area within the vessel; and it subsequent imaging identifies one or more voids between the drug eluting coating and the treatment area, re-inflating the balloon adjacent the treatment area using the second pressure that is greater than the first pressure” because Brown teaches a drug eluting coating coated directly to an outer surface of the balloon (Paragraph 91) and inflating the balloon using a first pressure to thereby apply the drug eluting coating directly on the outer surface of the balloon to at least a portion of the treatment area  (42, Paragraph 91), therefore after inflating the balloon (of Eberle/Brown/Meissner), performing the subsequent imaging of the vessel with the imaging device (of Eberle/Meissner) to thereby identify voids (of Meissner) between the drug eluting coating (of Brown) and the treatment area within the vessel (of Eberle/Meissner); and if subsequent imaging identifies one or more voids (of Meissner) between the drug eluting coating (of Brown) and the treatment area (of Eberle/Meissner), re-inflating the balloon adjacent the treatment area using the second pressure that is greater than the first pressure (of Meissner). 
Applicant’s arguments, see pages 8-9, filed 6/13/2022, with respect to the rejection(s) of claim(s) 28 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(a).
Prior Art Considerations
The prior art of record fails to teach claims 28-31 as currently written. Specifically, the prior art does not teach, in combination with other limitations in the claim, “deflating the balloon and moving the balloon away from the identified treatment area; moving the catheter to move the imaging device adjacent the drug eluting coating; -6- performing a subsequent imaging of the drug eluting coating and the treatment area to thereby assess an apposition of the drug eluting coating and the treatment area”. 
The Examiner notes that these limitations are subject to 112 rejections and thus are not allowable at the current point. The Examiner further notes that amendments to resolve the 112 rejections would likely impact the prior art considerations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783